Exhibit 10 (xvii)
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     RESTATEMENT OF EMPLOYMENT AGREEMENT (the “Agreement”) by and between The
Stanley Works, a Connecticut corporation (the “Company”), and John F. Lundgren
(the “Executive”), dated December 10, 2008 (the “Execution Date”) and effective
as of the Effective Date (as defined in Section 1 below).
WITNESSETH:
     WHEREAS, the Company and the Executive entered into an Employment Agreement
dated February 3, 2004 (the “Prior Agreement”) pursuant to which the Executive
agreed to provide service to the Company and the Company agreed to provide
certain compensation and benefits to the Executive;
     WHEREAS, after the Effective Date, section 409A was added to the Internal
Revenue Code of 1986, as amended (the “Code”); and
     WHEREAS, the Company and Executive mutually desire to amend and completely
restate the Prior Agreement to comply with the requirements of section 409A of
the Code and any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to section 409A by the U.S. Department of
Treasury or the Internal Revenue Service (“Section 409A”).
     NOW, THEREFORE, it is hereby agreed as follows:
1. TERM. The term of employment of the Executive by the Company hereunder (the
“Term”) commenced on March 1, 2004 (the “Effective Date”), and shall continue
until the occurrence of a Date of Termination (as defined in Section 4 below).
2. POSITION AND DUTIES; LOCATION.
     (a) During the Term, the Executive shall serve as the Chief Executive
Officer and Chairman of the Company with such duties and responsibilities as are
customarily assigned to such positions, and such other duties and
responsibilities commensurate therewith as may from time to time be assigned to
him by the Board of Directors of the Company (the “Board”). The Executive shall
report solely to the Board. Effective as of the Effective Date, the Executive
was appointed to the Board and elected as Chairman of the Board. At the
Company’s request, upon termination of the Executive’s employment with the
Company for any reason, the Executive shall (1) promptly resign from the Board
and from all other positions the Executive then holds as an officer or member of
the board of directors of any of the Company’s subsidiaries or affiliates and
(2) execute any and all documentation of such resignations.
     (b) During the Term, the Executive shall devote his full business time and
effort to the performance of his duties hereunder. It shall not be considered a
violation of the foregoing for the Executive to manage his personal investments
or, subject to the approval of the Board, to serve on corporate, industry, civic
or charitable boards or committees, so long as such activities do not
significantly interfere with the performance of the Executive’s duties
hereunder.

 



--------------------------------------------------------------------------------



 



     (c) During the Term, the Executive shall be based at the Company’s
principal headquarters in New Britain, Connecticut, except for travel reasonably
required for the performance of the Executive’s duties hereunder.
3. COMPENSATION AND BENEFITS.
     (a) BASE SALARY. As of the Execution Date, the Executive’s annual base
salary is $1,050,000. The Annual Base Salary (as defined below) shall be payable
in accordance with the Company’s regular payroll practice for its senior
executives, as in effect from time to time. During the Term, the Annual Base
Salary shall be reviewed at least annually by the Compensation and Organization
Committee of the Board (the “C&O Committee”) for possible increase. Any increase
in the Annual Base Salary shall not limit or reduce any other obligation of the
Company under this Agreement. Once increased, the Annual Base Salary shall not
thereafter be decreased, except pursuant to across-the-board salary reductions
similarly affecting all senior Company executives. The term “Annual Base Salary”
shall refer to the Annual Base Salary as in effect from time to time.
     (b) ANNUAL CASH BONUS. For each fiscal year of the Company during the Term,
the Executive shall participate in the Company’s Management Incentive
Compensation Plan, as amended, or any successor plan thereto (the “MICP”). The
Executive’s annual target bonus opportunity pursuant to the MICP shall equal
100% (the “Target Annual Bonus Percentage”) of the Annual Base Salary in effect
for the Executive at the beginning of such fiscal year, with a maximum potential
award equal to 200% of such Annual Base Salary. Any cash bonuses payable to the
Executive will be paid at the time the Company normally pays such bonuses to its
senior executives in accordance with the terms of the MICP.
     (c) OTHER BENEFITS. While the Executive is employed during the Term:
(i) the Executive shall be entitled to participate in all tax-qualified and
non-qualified savings, employee stock ownership, employee stock purchase,
deferred compensation and retirement and supplemental retirement plans that are
generally made available to the Company’s senior officers, and shall be entitled
to participate in all fringe benefit and perquisite practices, policies and
programs of the Company made available to the senior officers of the Company or
to its Chief Executive Officer, including but not limited to the Company’s
executive car program, financial planning services, executive life insurance
program, executive long-term disability program and executive physical program
(provided that in each case, such participation shall be no less favorable than
that available to senior officers of the Company); (ii) the Executive and/or the
Executive’s eligible dependents, as the case may be, shall be eligible for
participation in, and shall receive all benefits under, all welfare benefit
plans, practices, policies and programs provided by the Company, including, any
medical (with COBRA equivalent premiums paid on a gross-up basis during any
waiting period that is not waived), flexible spending, prescription, dental,
short- and long-term disability, employee life insurance, group life insurance,
accidental death and travel accident insurance plans and programs to the same
extent, and subject to the same terms and conditions, as are made available to
the senior officers of the Company; and (iii) the Executive shall be eligible to
receive, on terms and conditions no less favorable than those generally made
available to the other senior officers of the Company, ongoing equity grants and
other long-term incentives (in addition to those specified above) as may be
determined by the C&O Committee from time to time.

2



--------------------------------------------------------------------------------



 



     (d) VACATION. The Executive shall be entitled to four (4) weeks paid
vacation per year.
     (e) EXPENSES. The Company shall pay or reimburse the Executive for
reasonable out-of-pocket expenses incurred by the Executive during the Term in
the performance of the Executive’s services under this Agreement, in accordance
with Company policy for its senior executives and subject to the Reimbursement
Rules (as defined in Section 4(e) below).
     (f) CHANGE IN CONTROL SEVERANCE AGREEMENT. On the Execution Date, the
Executive and the Company entered into an Amended and Restated Change in Control
Severance Agreement attached hereto as Exhibit C.
     (g) PENSION MAKE-WHOLE. The Company shall provide the Executive with a
supplemental retirement benefit to make the Executive whole for the retirement
benefits he would reasonably expect to receive from Executive’s prior employer
(the “Prior Employer”) had he continued his employment with the Prior Employer
(the “Pension Make-Whole”). Such benefit will be calculated based on the
Executive’s compensation from the Prior Employer, for 2003, projected forward at
an assumed rate of increase of 5% per year during his employment with the
Company. The Pension Make-Whole benefit shall be calculated and paid, as
provided in Exhibit D attached hereto, subject to the offsets described in said
Exhibit D.
     (h) INDEMNIFICATION. To the fullest extent permitted by the Company’s
certificate of incorporation and by-laws, or, if greater, by the laws of the
State of Connecticut, the Company shall promptly indemnify and hold harmless the
Executive for all amounts (including, without limitation, judgments, fines,
settlement payments, losses, damages, costs, expenses (including reasonable
attorneys’ fees), ERISA excise taxes, or other liabilities or penalties and
amounts paid or to be paid in settlement) incurred or paid by the Executive in
connection with any action, proceeding, suit or investigation (the “Proceeding”)
to which the Executive is made a party, or is threatened to be made a party, by
reason of the fact that he is or was a director, officer or employee of the
Company or is or was serving at the request of the Company as a director,
officer, member, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, programs or arrangements, whether or not the basis of such
Proceeding is the Executive’s alleged action in an official capacity. Such
indemnification shall continue even if the Executive has ceased to be a
director, employee or agent of the Company or other affiliated entity and shall
inure to the benefit of the Executive’s heirs, executors and administrators. The
Company shall advance to the Executive all reasonable costs and expenses
incurred by him in connection with a Proceeding within fifteen (15) calendar
days after receipt by the Company of a written request from the Executive for
such advance. Such request shall include an undertaking by the Executive to
timely repay the amount of such advance if it shall ultimately be determined
that he is not entitled to be indemnified against such costs and expenses. The
Company also agrees to maintain a director’s and officers’ liability insurance
policy covering the Executive to the extent the Company provides such coverage
for its other senior executive officers. Following the Term, the Company shall
continue to maintain a directors’ and officers’ liability insurance policy for
the benefit of the Executive which is no less favorable than the policy covering
other senior officers of the Company.

3



--------------------------------------------------------------------------------



 



     (i) RETIREE MEDICAL. So long as the Executive’s employment hereunder has
not been terminated by the Company for Cause (as defined in Section 4(b) below)
or been voluntarily terminated by the Executive within two (2) years following
the Effective Date other than for Good Reason (as defined in Section 4(c)
below), the Company shall ensure that the Executive and his eligible dependents
shall have access to retiree medical insurance coverage from a reputable carrier
until the Executive shall first become eligible for Medicare (or in the event of
his death, until he would have first become eligible). Such coverage shall be on
terms and conditions no less favorable than generally made available to other
Company retirees (or if there are no other such retirees, on terms and
conditions no less favorable than in effect immediately prior to Date of
Termination). The cost of such coverage shall be borne solely by the Executive
(or in the event of his death, his eligible dependents), except to the extent
that the Company generally bears such costs for its senior executives, in which
case, such payment or reimbursement by the Company shall be subject to the
Reimbursement Rules, if applicable.
4. TERMINATION OF EMPLOYMENT.
     (a) DEATH OR DISABILITY. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Term. The Company shall be
entitled to terminate the Executive’s employment because of the Executive’s
Disability during the Term. “Disability” means that the Executive is disabled
within the meaning of the Company’s long-term disability policy for salaried
employees (or any successor thereto) or, if there is no such policy in effect,
that (i) the Executive has been substantially unable, for 120 business days
within a period of 180 consecutive business days, to perform the Executive’s
duties under this Agreement, as a result of physical or mental illness or
injury, and (ii) a physician selected by the Company and the Executive or the
Executive’s legal representative has determined that the Executive is totally
and permanently disabled. In the event that the Executive and the Company cannot
agree as to a physician to make such a determination, each shall appoint a
physician and those two (2) physicians shall select a third who shall make such
determination in writing. A termination of the Executive’s employment by the
Company for Disability shall be communicated to the Executive by written notice,
and shall be effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Time”), unless the Executive returns to
full-time performance of the Executive’s duties before the Disability Effective
Time. Notwithstanding the foregoing, in the event that as a result of absence
because of mental or physical incapacity the Executive incurs a “separation from
service” within the meaning of such term under Section 409A, the Executive shall
on such date automatically be terminated from employment because of Disability.
     (b) TERMINATION BY THE COMPANY. The Company may terminate the Executive’s
employment during the Term for Cause or without Cause.
          (i) “Cause” is defined as (A) the Executive’s willful and continued
failure to substantially perform his duties with the Company (other than any
such failure resulting from his incapacity due to physical or mental illness)
that has not been cured within thirty (30) calendar days after a written demand
for substantial performance is delivered to the Executive by the Board, which
demand specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties, (B) the willful engaging
by the Executive in conduct

4



--------------------------------------------------------------------------------



 



which is demonstrably and materially injurious to the Company or its affiliates,
(C) the Executive’s conviction of (or plea of nolo contendere to) any felony or
any other crime involving dishonesty, fraud or moral turpitude, (D) any
violation of the Company’s policies relating to compliance with applicable laws
that has a material adverse effect on the Company or its affiliates or (E) the
Executive’s breach of any restrictive covenant set forth in Section 8 hereof.
For purposes of clauses (A) and (B) of this definition, no act, or failure to
act, on the Executive’s part shall be deemed “willful” unless done, or omitted
to be done, by the Executive not in good faith and without reasonable belief
that his act, or failure to act, was in the best interest of the Company.
          (ii) A termination of the Executive’s employment for Cause shall not
be effective unless it is accomplished in accordance with the following
procedures. The Board shall give the Executive written notice (“Notice of
Termination for Cause”) of its intention to terminate the Executive’s employment
for Cause, setting forth in detail the specific conduct (including any failure
to act) of the Executive that it considers to constitute Cause, and proposing
the date, time and place (which, in each case, shall be subject to the
Executive’s approval; provided that such approval shall not be unreasonably
withheld) of the Special Board Meeting for Cause. The “Special Board Meeting for
Cause” means a meeting of the Board called and held specifically and exclusively
for the purpose of considering the Executive’s termination for Cause, that takes
place not less than forty-five (45) business days after the Executive receives
the Notice of Termination for Cause. The Board shall provide the Executive an
opportunity, together with counsel, to be heard at the Special Board Meeting for
Cause. The Executive’s termination for Cause shall be effective when and if a
resolution is duly adopted at the Special Board Meeting for Cause stating that,
in the good faith opinion of a majority of the Board (other than the Executive),
the Executive’s conduct constitutes Cause under this Agreement.
     (c) GOOD REASON. The Executive may terminate employment for Good Reason or
without Good Reason.
          (i) “Good Reason” is defined as, without the Executive’s consent,
(A) the assignment to the Executive of any duties inconsistent with his status
as the Company’s Chief Executive Officer or a material adverse alteration in the
nature or status of the Executive’s responsibilities, unless the Company has
cured such events within ten (10) business days after the receipt of written
notice thereof from the Executive, (B) a reduction in the Executive’s Annual
Base Salary or Target Annual Bonus Percentage, except for across-the-board
salary reductions similarly affecting all senior Company executives, (C) the
relocation of the Company’s headquarters to a location more than thirty-five
(35) miles from the location of such headquarters on the Effective Date, (D) the
failure of the Executive to be elected or re-elected as Chairman of the Board,
or (E) the Company’s election not to renew the Change in Control Severance
Agreement.
          (ii) A termination of employment by the Executive for Good Reason
shall be effectuated by giving the Company written notice (“Notice of
Termination for Good Reason”) of the termination, setting forth in reasonable
detail the specific

5



--------------------------------------------------------------------------------



 



conduct of the Company that constitutes Good Reason; provided, however, that no
termination by the Executive shall be treated as a termination for Good Reason
unless the Notice of Termination for Good Reason is given within forty-five
(45) business days following the date the Executive first has knowledge of the
event or circumstance alleged to constitute Good Reason. A termination of
employment by the Executive for Good Reason shall be effective fifteen
(15) business days following the date when the Notice of Termination for Good
Reason is given, unless the event or circumstance constituting Good Reason is
remedied by the Company in accordance with the foregoing.
          (iii) A termination of the Executive’s employment by the Executive
without Good Reason shall be effected by giving the Company thirty (30) calendar
days advance written notice of the termination.
     (d) DATE OF TERMINATION. The “Date of Termination” means the date of the
Executive’s death, the Disability Effective Time or the date on which the
termination of the Executive’s employment by the Company for Cause or without
Cause or by the Executive for Good Reason or without Good Reason is effective. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A upon or following a termination of employment
unless such termination is also a “separation from service” (within the meaning
of Section 409A).
     (e) REIMBURSEMENT RULES. The “Reimbursement Rules” means the requirement
that any amount of expenses eligible for reimbursement under this Agreement be
made (i) in accordance with the reimbursement payment date set forth in the
applicable provision of this Agreement providing for the reimbursement or
(ii) where the applicable provision does not provide for a reimbursement date,
thirty (30) calendar days following the date on which the Executive incurs the
expenses, but, in each case, no later than December 31 of the year following the
year in which the Executive incurs the related expenses; provided, that in no
event shall the reimbursements or in-kind benefits to be provided by the Company
in one taxable year affect the amount of reimbursements or in-kind benefits to
be provided in any other taxable year, nor shall the Executive’s right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.
5. OBLIGATIONS OF THE COMPANY UPON TERMINATION.
     (a) OBLIGATIONS ON ANY TERMINATION. If the Executive’s employment hereunder
terminates for any reason, then (1) the Company shall pay to the Executive, or
his estate, beneficiary or legal representative, as applicable, in a lump sum in
cash within ten (10) business days after the Date of Termination, (i) any
portion of the Executive’s Annual Base Salary through the Date of Termination
that has not yet been paid, (ii) any earned annual bonus that has not been paid
(or previously deferred) for any previous fiscal year, and (iii) any amount
needed to reimburse the Executive for any unreimbursed business expenses
properly incurred by the Executive in accordance with Company policy prior to
the Date of Termination and subject to the Reimbursement Rules, (2) the Company
shall also pay or provide to the Executive (or the Executive’s estate,
beneficiary, or legal representative, as the case may be) all compensation and

6



--------------------------------------------------------------------------------



 



benefits payable to the Executive under the terms of the Company’s compensation
and benefit plans, programs or arrangements as in effect immediately prior to
the Date of Termination, in accordance with the terms of such plans, programs or
arrangements, and (3) all of the Executive’s then outstanding equity and
incentive compensation awards shall be treated in accordance with the terms of
the plans and agreements evidencing such awards. Subject to Section 3(i) hereof,
the Company shall also provide the Executive and/or his eligible dependents with
access to retiree medical coverage.
     (b) OBLIGATIONS ON A TERMINATION DUE TO DEATH OR DISABILITY. If the
Executive’s employment hereunder terminates by reason of death or Disability,
then the Company, in addition to making the payments and benefits in
Section 5(a), shall pay to the Executive, or his estate, beneficiary or legal
representative, as applicable, in a lump sum in cash within thirty (30) business
days following the Date of Termination, a pro-rata portion of the Executive’s
Target Annual Bonus Percentage of Annual Base Salary for the Company’s fiscal
year in which the Date of Termination occurs (the “Pro-Rata Bonus”). The
Pro-Rata Bonus shall be calculated by multiplying the Target Annual Bonus
Percentage of Annual Base Salary by a fraction, the numerator of which is the
number of days in the Company’s fiscal year that have elapsed to the Date of
Termination and the denominator of which is the number of days in such fiscal
year.
     (c) OTHER THAN FOR CAUSE, DISABILITY, OR DEATH, OR FOR GOOD REASON.
          (i) If, during the Term, the Company terminates the Executive’s
employment for any reason other than for Cause, death or Disability, or the
Executive terminates his employment for Good Reason, then, in addition to making
the payments and providing the benefits pursuant to Section 5(a), subject to
Section 5(c)(ii) and Section 5(d), (1) on the sixtieth (60th) day following the
Date of Termination, the Company shall pay to the Executive a lump sum in cash
equal to two times the sum of (i) the Executive’s Annual Base Salary immediately
prior to the Date of Termination plus (ii) the Executive’s Target Annual Bonus
Percentage of Annual Base Salary for the fiscal year in which the Date of
Termination occurs (“Cash Severance”); (2) provide or arrange to provide the
Executive and his eligible dependents, at no greater cost to the Executive than
the cost to the Executive immediately prior to the Date of Termination, life,
disability, accident and health insurance benefits (the “Health and Welfare
Benefits”) no less favorable than those provided to the Executive and his
eligible dependents immediately prior to the Date of Termination for twenty-four
(24) months following the Date of Termination (the “Continuation Period”), or,
if sooner, until he becomes eligible for such benefits from a new employer (and
the Executive shall promptly notify the Company of such eligibility from any new
employer), but only to the extent that the Executive makes a payment to the
Company in an amount equal to the monthly premium payments (both the employee
and employer portion) required to maintain such coverage on the first day of
each calendar month commencing with the first calendar month following the Date
of Termination and the Company shall reimburse the Executive on an after-tax
basis for the amount of such premiums, if any, in excess of any employee
contributions necessary to maintain such coverage for the Continuation Period
and such reimbursement shall comply with the Reimbursement

7



--------------------------------------------------------------------------------



 



Rules; and (3) pay the Executive, on sixtieth (60th) day following the Date of
Termination, the Pro-Rata Bonus.
          (ii) In the event that, during the Continuation Period, the Executive
shall, without the written consent of the Board, directly or indirectly, as
employee, agent, consultant, stockholder, director, manager, co-partner or in
any other individual or representative capacity, own, operate, manage, control,
engage in, invest in or participate in any manner in, act as consultant or
advisor to, render services for (alone or in association with any person, firm,
corporation or entity), or otherwise assist any person or entity (other than the
Company) that engages in or owns, invests in, operates, manages or controls any
venture or enterprise that directly or indirectly engages or proposes to engage
in any Competitive Business (as defined below), then the Company’s obligations
to make any further payments or provide any further benefits under this Section
5(c) shall immediately terminate. “Competitive Business” shall mean any line of
business that is substantially the same as any line of any operating business
which on the Date of Termination the Company was engaged in or conducting and
which during the Company’s preceding fiscal constituted at least 5% of the gross
sales of the Company and its subsidiaries. Notwithstanding the foregoing, the
Executive may become a partner or employee of, or otherwise acquire an interest
in, a stock or business brokerage firm, consulting or advisory firm, investment
banking firm or similar organization which, as part of its business, trades or
invests in securities of Competitive Businesses or which represents or acts as
agent or advisor for Competitive Businesses, but only on condition that the
Executive shall not personally render any services in connection with such
Competitive Business either directly to such Competitive Business or other
persons or to the Executive’s firm in connection therewith.
     (d) SECTION 409A.
          (i) Notwithstanding any provisions of this Agreement to the contrary,
if the Executive is a “specified employee” (within the meaning of Section 409A
and determined pursuant to procedures adopted by the Company) at the time of his
separation from service and if any portion of the payments or benefits to be
received by the Executive upon separation from service would be considered
deferred compensation under Section 409A, amounts that would otherwise be
payable pursuant to this Agreement during the six-month period immediately
following the Executive’s separation from service (the “Delayed Payments”) and
benefits that would otherwise be provided pursuant to this Agreement (the
“Delayed Benefits”) during the six-month period immediately following the
Executive’s separation from service (such period, the “Delay Period”) shall
instead be paid or made available on the earlier of (i) the first business day
of the seventh month following the date of the Executive’s separation from
service or (ii) Executive’s death (the applicable date, the “Permissible Payment
Date”). The Company shall also reimburse the Executive for the after-tax cost
incurred by the Executive in independently obtaining any Delayed Benefits (the
“Additional Delayed Payments”).

8



--------------------------------------------------------------------------------



 



          (ii) With respect to any amount of expenses eligible for reimbursement
under Section 5.1(c), such expenses shall be reimbursed by the Company within
thirty (30) calendar days following the date on which the Company receives the
applicable invoice from the Executive but in no event later than December 31 of
the year following the year in which the Executive incurs the related expenses;
provided, that with respect to reimbursement relating to the Additional Delayed
Payments, such reimbursement shall be made on the Permissible Payment Date. In
no event shall the reimbursements or in-kind benefits to be provided by the
Company in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor shall the Executive’s
right to reimbursement or in-kind benefits be subject to liquidation or exchange
for another benefit.
          (iii) Each payment under this Agreement shall be considered a
“separate payment” and not of a series of payments for purposes of Section 409A.
          (iv) Any Delayed Payments shall bear interest at the United States
5-year Treasury Rate plus 2%, which accumulated interest shall be paid to the
Executive on the Permissible Payment Date.
     (e) EXECUTION OF RELEASE. As a condition of receiving any payments for
which the Executive otherwise qualifies under Section 5(c)(i), the Executive
shall be required to execute, deliver and not revoke, within sixty (60) calendar
days following the Executive’s separation from service, the mutual release
attached hereto as Exhibit E (the “Release”), such Release to be delivered by
the Executive no later than sixty (60) calendar days following the Executive’s
separation from service. If the Release has not been executed, delivered and
become irrevocable by the Executive within the statutory revocation period, all
payments under Section 5(c)(i) shall be forfeited. Notwithstanding the
foregoing, if the Company does not execute and deliver the Release to the
Executive within two (2) business days following the Executive’s delivery of the
Release to the Company, then any requirement for the Executive to execute,
deliver and not revoke the Release as a condition of receiving any payments
under Section 5(c)(i) will have no effect, and the Executive shall be entitled
to receive any payments to which the Executive otherwise qualifies under
Section 5(c)(i).
6. NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies for which
the Executive may qualify nor shall anything in this Agreement limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company or any of its affiliated companies. Vested benefits
and other amounts that the Executive is otherwise entitled to receive under any
plan, policy, practice or program of, or any contract of agreement with, the
Company or any of its affiliated companies on or after the Date of Termination
shall be payable in accordance with the terms of each such plan, policy,
practice, program, contract or agreement, as the case may be, except as
explicitly modified by this Agreement.
7. FULL SETTLEMENT. Except as provided herein, the Company’s obligation to make
the payments provided for in, and otherwise to perform its obligations under,
this Agreement shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or

9



--------------------------------------------------------------------------------



 



action that the Company may have against the Executive or others. In no event
shall the Executive be obligated to seek other employment or take any other
action to mitigate the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced, regardless
of whether the Executive obtains other employment.
8. CONFIDENTIAL INFORMATION; SOLICITATION.
     (a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company any and all information of the Company and its subsidiaries that is not
generally known by others with whom they compete or do business, or with whom
they plan to compete or do business and any and all information not readily
available to the public, which, if disclosed by the Company or its subsidiaries
could reasonably be of benefit to such person or business in competing with or
doing business with the Company (“Confidential Information”). Confidential
Information includes, without limitation, such information relating to the
(i) development, research, testing, manufacturing, store operational processes,
marketing and financial activities, including costs, profits and sales, of the
Company and its subsidiaries, (ii) products and all formulas therefor,
(iii) costs, sources of supply, financial performance and strategic plans of the
Company and its subsidiaries, (iv) identity and special needs of the customers
and suppliers of the Company and its subsidiaries and (v) people and
organizations with whom the Company and its subsidiaries have business
relationships and those relationships. “Confidential Information” also includes
comparable information that the Company or any of its subsidiaries have received
belonging to others or which was received by the Company or any of its
subsidiaries pursuant to an agreement by the Company that it would not be
disclosed. “Confidential Information” does not include information which (A) is
or becomes available to the public generally (other than as a result of the
Executive’s unauthorized disclosure), (B) was within the Executive’s possession
prior to the date hereof or prior to its being furnished to the Executive by or
on behalf of the Company, provided that the source of such information was not
bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Company or any other party with
respect to such information, (C) becomes available to the Executive on a
non-confidential basis from a source other than the Company or its subsidiaries,
provided that such source is not bound by a confidentiality agreement with or
other contractual, legal or fiduciary obligation of confidentiality to the
Company or any other party with respect to such information, (D) was
independently developed the Executive without reference to the Confidential
Information or (E) is required by law to be disclosed. The Executive shall
promptly return to the Company upon the Date of Termination or at any other time
the Company may so request, all notes, records, documents, files and memoranda
(including in electronic format and all copies of such materials) constituting
Confidential Information he may then possess or have under his control;
provided, however, that he may retain his personal correspondence, diaries and
other items of a personal nature.
     (b) For a period of two (2) years after the Date of Termination, the
Executive shall not, without the written consent of the Board, directly or
indirectly, (i) hire any person who was employed by the Company or any of its
subsidiaries or affiliates (other than persons employed in a clerical or other
non-professional position) within the six (6) month period preceding the date of
such hiring; or (ii) solicit, entice, persuade or induce (in each case, other
than pursuant to non-targeted, general advertisements) any person or entity
doing business with the Company and its

10



--------------------------------------------------------------------------------



 



subsidiaries or affiliates, to terminate such relationship or to refrain from
extending or renewing the same.
     (c) The Executive agrees that, in addition to any other remedies available
to the Company, the Company shall be entitled to injunctive relief in the event
of any actual or threatened breach of this Section 8 without the necessity of
posting any bond, it being acknowledged and agreed that any breach or threatened
breach of this Section 8 hereof will cause irreparable injury to the Company and
that money damages alone will not provide an adequate remedy to the Company.
9. DISPUTE RESOLUTION. Except for the Company’s right to seek injunctive relief
as set forth in Section 8(c), all disputes arising under, related to, or in
connection with this Agreement shall be settled by expedited arbitration
conducted before a panel of three (3) arbitrators sitting in Hartford,
Connecticut, in accordance with the rules of the American Arbitration
Association then in effect. The decision of the arbitrators in that proceeding
shall be binding on the Company and the Executive. Judgment may be entered on
the award of the arbitrators in any court having jurisdiction. Each party shall
bear its own costs and expenses (including legal fees) in connection with any
arbitration proceeding instituted hereunder; provided, however, that if the
Executive prevails in the arbitration, his costs and expenses shall be promptly
reimbursed by the Company. The reimbursement provided for in this Section 9
shall be made as soon as practicable following the resolution of such contest or
dispute (whether or not appealed) to the extent the Company received reasonable
written evidence of such fees and expenses, but in any event no later than
within thirty (30) calendar days following the date on which such consent or
dispute (whether or not appealed) is resolved.
10. ASSIGNMENT; SUCCESSORS. This Agreement is personal to the Executive and,
without the prior written consent of the Company, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors. In addition to any obligations
imposed by law upon any successor to the Company, the Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession and benefits had taken place. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to compensation from the Company in the same amount and on the same terms as the
Executive would be entitled to hereunder if the Executive were to terminate the
Executive’s employment for Good Reason.
11. NO VIOLATIONS. As a material inducement to the Company’s willingness to
enter into this Agreement, the Executive represents to the Company that neither
the execution of this Agreement by the Executive, the employment of the
Executive by the Company nor the performance by the Executive of his duties
hereunder will constitute a violation by the Executive of any employment,
non-competition or other agreement to which the Executive is a party. The
Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement (and those contemplated hereby) and that the
performance of its obligations under

11



--------------------------------------------------------------------------------



 



this Agreement will not violate any agreement between it and any other person,
firm or organization.
12. MISCELLANEOUS.
     (a) GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Connecticut, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified except by a written agreement executed by the parties
hereto or their respective successors and legal representatives.
     (b) NOTICES. All notices and other communications under this Agreement
shall be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Executive:
At his address on file with the Company
With a copy to:
Simpson Thacher Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: Brian D. Robbins, Esq.
If to the Company:
The Stanley Works
1000 Stanley Drive
New Britain, CT 06053
Attn: Corporate Secretary
With a copy to:
Jones Day
222 East 41st Street
New York, New York 10017-6702
Attention: Manan D. Shah, Esq.
or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (b) of Section 12. Notices and communications
shall be effective when actually received by the addressee.
     (c) SEVERABILITY. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement shall be held
invalid or unenforceable in part, the

12



--------------------------------------------------------------------------------



 



remaining portion of such provision, together with all other provisions of this
Agreement, shall remain valid and enforceable and continue in full force and
effect to the fullest extent consistent with law.
     (d) LEGAL FEES. The Company shall pay directly or reimburse the Executive
for legal fees and expenses incurred in connection with the negotiation and
preparation of the changes to this Agreement and the agreements contemplated
herein necessary to comply with Section 409A; provided, however, that such
payment or reimbursement obligation shall not exceed $10,000 in the aggregate.
Such payment or reimbursement by the Company shall be subject to the
Reimbursement Rules.
     (e) WITHHOLDING. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.
     (f) WAIVER. The Executive’s or the Company’s failure to insist upon strict
compliance with any provisions of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.
     (g) ENTIRE AGREEMENT. The Executive and the Company acknowledge that this
Agreement (together with the Exhibits hereto) constitutes the entire
understanding of the parties with respect to the subject matter hereof and
supersede any other prior agreement or other under-standing, whether oral or
written, express or implied, between them concerning, related to or otherwise in
connection with, the subject matter hereof and that, following the date hereof,
no such agreement or understanding shall be of any further force or effect.
     (h) SECTION 409A. To the extent applicable, it is intended that the
compensation arrangements under this Agreement be in full compliance with
Section 409A. This Agreement shall be construed in a manner to give effect to
such intention. The subject matter of this Agreement involves complex and
substantial tax considerations. The Executive acknowledges that he has been
afforded adequate opportunity to consult and that he has consulted with his own
tax adviser with respect to this Agreement. The Company makes no warranties or
representations whatsoever to the Executive regarding the tax consequences of
any item of compensation subject to this Agreement and which is paid in
accordance with the terms of this Agreement.
     (i) SURVIVAL OF TERMS. To the extent necessary to effectuate the terms of
this Agreement, terms of this Agreement which must survive the termination of
the Executive’s employment or the termination of this Agreement shall so
survive.
     (j) COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, and said counterparts shall
constitute but one and the same instrument.
     (k) EACH PARTY THE DRAFTER. This Agreement and the provisions contained in
it shall not be construed or interpreted for or against any party to this
Agreement because that party drafted or caused that party’s legal representative
to draft any of its provisions.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization of its Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written, to become effective as of the Execution Date.

            THE STANLEY WORKS
      By:           Name:   Bruce H. Beatt        Title:   Vice President,
General Counsel
and Secretary        EXECUTIVE
      By:           Name:   John F. Lundgren           

14



--------------------------------------------------------------------------------



 



EXHIBIT C
TO EMPLOYMENT AGREEMENT
AMENDED AND RESTATED
CHANGE IN CONTROL SEVERANCE AGREEMENT
     THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”), dated December 10,
2008, is made by and between The Stanley Works, a Connecticut corporation (the
“Company”), and John F. Lundgren (the “Executive”).
     WHEREAS, the Company is currently a party to a Change in Control Severance
Agreement with the Executive dated March 1, 2004 (the “Prior Agreement”);
     WHEREAS, the parties wish to amend and restated the Prior Agreement for
purposes of compliance with the requirements of Section 409A;
     WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareowners; and
     WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the Company and the Executive hereby agree as follows:
     1. Defined Terms. The definitions of capitalized terms used in this
Agreement are provided in the last Section hereof.
     2. Term of Agreement. The Term of this Agreement commenced on March 1, 2004
and pursuant to an automatic extension continues until December 31, 2010;
provided, however, that commencing on January 1, 2009 and each January 1,
thereafter, the Term shall continue to automatically be extended for one
additional year unless, not later than September 30 of the preceding year, the
Company or the Executive shall have given notice not to extend the Term; and
further provided, however , that if a Change in Control shall have occurred
during the Term, the Term shall expire no earlier than twenty-four (24) months
beyond the month in which such Change in Control occurred.
     3. Company’s Covenants Summarized. In order to induce the Executive to
remain in the employ of the Company and in consideration of the Executive’s
covenants set forth in Section 4 hereof, the Company agrees, under the
conditions described herein, to pay the Executive the Severance Payments and the
other payments and benefits described herein. Except as provided in Section 10.1
hereof, no Severance Payments shall be payable under this Agreement unless there
shall have been (or, under the terms of the second sentence of Section 6.1
hereof, there shall be deemed to have been) a termination of the Executive’s
employment with the Company following a Change in Control and during the Term.
This

1



--------------------------------------------------------------------------------



 



Agreement shall not be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between the Executive and
the Company, the Executive shall not have any right to be retained in the employ
of the Company.
     4. The Executive’s Covenants. The Executive agrees that, subject to the
terms and conditions of this Agreement, in the event of a Potential Change in
Control during the Term, the Executive will remain in the employ of the Company
until the earliest of (i) a date which is six (6) months from the date of such
Potential Change in Control, (ii) the date of a Change in Control, (iii) the
date of termination by the Executive of the Executive’s employment for Good
Reason or by reason of death, Disability or Retirement, or (iv) the termination
by the Company of the Executive’s employment for any reason.
     5. Compensation Other Than Severance Payments.
     5.1 Following a Change in Control and during the Term, during any period
that the Executive fails to perform the Executive’s full-time duties with the
Company as a result of incapacity due to physical or mental illness, the Company
shall pay the Executive’s Annual Base Salary at the rate in effect at the
commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period (other than
any disability plan), until the Executive’s employment is terminated by the
Company for Disability.
     5.2 If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay, in
addition to the payments and benefits due under Section 5(a) of the Employment
Agreement and subject to the nonduplication of benefits provisions set forth in
Section 12 of this Agreement, the Executive’s Annual Base Salary to the
Executive through the Date of Termination at the rate in effect immediately
prior to the Date of Termination or, if higher, the rate in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason, together with all compensation and benefits payable to the Executive
through the Date of Termination under the terms of the Company’s compensation
and benefit plans, programs or arrangements as in effect immediately prior to
the Date of Termination or, if more favorable to the Executive, as in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason.
     5.3 If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall, in
addition to the payments and benefits due under Section 5(a) of the Employment
Agreement and subject to the nonduplication of benefits provisions set forth in
Section 12 of this Agreement, pay to the Executive the Executive’s
post-termination compensation and benefits as such payments become due. Such
post-termination compensation and benefits shall be determined under, and paid
in accordance with, the Company’s retirement, insurance and other compensation
or benefit plans, programs and arrangements as in effect immediately prior to
the Date of Termination or, if more favorable to the Executive, as in effect
immediately prior to the occurrence of the first event or circumstance
constituting Good Reason.

2



--------------------------------------------------------------------------------



 



     6. Severance Payments.
     6.1 If the Executive incurs a “separation from service” (within the meaning
of Section 409A) following a Change in Control and during the Term, other than
(A) by the Company for Cause, (B) by reason of death or Disability, or (C) by
the Executive without Good Reason, then the Company shall pay the Executive the
amounts, and provide the Executive the benefits, described in this Section 6.1
(“Severance Payments”) and Section 6.2, in addition to any payments and benefits
to which the Executive is entitled under Section 5 hereof. For purposes of this
Agreement, the Executive shall be deemed to have incurred a separation from
service following a Change in Control by the Company without Cause or by the
Executive with Good Reason if (i) the Executive’s employment is terminated by
the Company without Cause prior to a Change in Control (whether or not a Change
in Control occurs) and such termination was at the request or direction of a
Person who has entered into an agreement with the Company the consummation of
which would constitute a Change in Control, (ii) the Executive terminates his
employment for Good Reason prior to a Change in Control (whether or not a Change
in Control occurs) and the circumstance or event which constitutes Good Reason
occurs at the request or direction of such Person, or (iii) the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason and such termination or the circumstance or event which constitutes
Good Reason is otherwise in connection with or in anticipation of a Change in
Control (whether or not a Change in Control occurs). For purposes of Sections 5
and 6 of this Agreement (other than the last sentence of Section 6.2(A)), no
payment that would otherwise be made and no benefit that would otherwise be
provided upon a termination of employment will be made or provided unless and
until such termination of employment is also a “separation from service,” as
determined in accordance with Section 409A.
     (A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive pursuant to the Employment Agreement or
otherwise, the Company shall pay to the Executive a lump sum severance payment,
in cash, equal to three (3) times the sum of the (i) Executive’s Annual Base
Salary or, if higher, the Annual Base Salary in effect immediately prior to the
first occurrence of an event or circumstance constituting Good Reason, and (ii)
the average annual bonus earned by the Executive pursuant to Section 3(b) of the
Employment Agreement and any other annual bonus or incentive plan maintained by
the Company in respect of the three (3) fiscal years ending immediately prior to
the fiscal year in which occurs the Date of Termination or, if higher,
immediately prior to the fiscal year in which the first event or circumstance
constituting Good Reason occurs.
     (B) For the thirty-six (36) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents life, disability, accident and health insurance benefits
substantially similar to those provided to the Executive and his dependents
immediately prior to the Date of Termination or, if more favorable to the
Executive, those provided to the Executive and his dependents immediately prior
to the first occurrence of an event or circumstance constituting Good Reason, at
no greater after tax cost to the Executive than the after tax cost to the
Executive immediately prior to such date or occurrence; provided, however, that,
unless the Executive consents to a different method, such health insurance
benefits shall be provided through a third-party insurer. Benefits otherwise
receivable by the Executive pursuant to this Section 6.1(B) shall be reduced to
the extent benefits of the same type are

3



--------------------------------------------------------------------------------



 



received by or made available to the Executive during the thirty-six (36) month
period following the Executive’s termination of employment (and any such
benefits received by or made available to the Executive shall be reported to the
Company by the Executive); provided, however, that the Company shall promptly
reimburse the Executive for the excess, if any, of the after tax cost of such
benefits to the Executive over such cost immediately prior to the Date of
Termination or, if more favorable to the Executive, the first occurrence of an
event or circumstance constituting Good Reason.
     (C) In addition to the retirement benefits, if any, to which the Executive
is entitled under each DB Pension Plan or any successor plan thereto, the
Company shall pay the Executive a lump sum amount, in cash, equal to the excess
of (i) the actuarial equivalent of the aggregate retirement pension (taking into
account any early retirement subsidies associated therewith and determined as a
straight life annuity commencing at the date (but in no event earlier than the
third anniversary of the Date of Termination) as of which the actuarial
equivalent of such annuity is greatest) which the Executive would have accrued
under the terms of all DB Pension Plans (without regard to any amendment to any
DB Pension Plan made subsequent to a Change in Control and on or prior to the
Date of Termination, which amendment adversely affects in any manner the
computation of retirement benefits thereunder), determined as if the Executive
were fully vested thereunder and had accumulated (after the Date of Termination)
thirty-six (36) additional months of age and service credit thereunder and had
been credited under each DB Pension Plan during such period with compensation
equal to the Executive’s compensation (as defined in such DB Pension Plan)
during the twelve (12) months immediately preceding Date of Termination or, if
higher, during the twelve (12) months immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, over (ii) the actuarial
equivalent of the aggregate retirement pension (taking into account any early
retirement subsidies associated therewith and determined as a straight life
annuity commencing at the date (but in no event earlier than the Date of
Termination) as of which the actuarial equivalent of such annuity is greatest)
which the Executive had accrued pursuant to the provisions of the DB Pension
Plans as of the Date of Termination. For purposes of this Section 6.1(C),
“actuarial equivalent” shall be determined using the same assumptions utilized
under The Stanley Works Retirement Plan immediately prior to the Date of
Termination or, if more favorable to the Executive, immediately prior to the
first occurrence of an event or circumstance constituting Good Reason.
Notwithstanding the foregoing, the calculation of the lump sum amount payable
with respect to the DB Pension Plan that arises pursuant to Section 3(g)
(“Pension Make-Whole”) of the Employment Agreement shall be determined based on
the projected increase in the Executive’s Historical Average Compensation (as
defined in Exhibit D to the Employment Agreement). The payments provided in this
Section 6.1(C) are in addition to any payment the Executive would otherwise
receive under the applicable DB Plan and are not intended to offset or reduce
any payment under such DB Plan or the Pension Make Whole.
     (D) In addition to the benefits to which the Executive is entitled under
the DC Pension Plan, the Company shall pay the Executive a lump sum amount, in
cash, equal to the sum of (i) the amount that would have been contributed
thereto by the Company on the Executive’s behalf during the thirty-six
(36) months immediately following the Date of Termination, determined (x) as if
the Executive made the maximum permissible contributions thereto during such
period, (y) as if the Executive earned compensation

4



--------------------------------------------------------------------------------



 



during such period at a rate equal to the Executive’s compensation (as defined
in the DC Pension Plan) during the twelve (12) months immediately preceding the
Date of Termination or, if higher, during the twelve (12) months immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason, and (z) without regard to any amendment to the DC Pension Plan made
subsequent to a Change in Control and on or prior to the Date of Termination,
which amendment adversely affects in any manner the computation of benefits
thereunder, and (ii) the excess, if any, of (x) the Executive’s account balance
under the DC Pension Plan as of the Date of Termination over (y) the portion of
such account balance that is nonforfeitable under the terms of the DC Pension
Plan. The payments provided in this Section 6.1(D) are in addition to any
payment the Executive would otherwise receive under the applicable DC Plan and
are not intended to offset or reduce any payment under such DC Plan or the
Pension Make Whole.
     (E) If the Executive would have become entitled to benefits under the
Company’s post-retirement health care or life insurance plans, as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, had the Executive’s employment terminated
at any time during the period of thirty-six (36) months after the Date of
Termination, the Company shall provide such post-retirement health care and/or
life insurance benefits to the Executive and the Executive’s dependents
commencing on the later of (i) the date on which such coverage would have first
become available and (ii) the date on which benefits described in subsection
(B) of this Section 6.1 terminate.
     (F) The Company shall provide the Executive with third-party outplacement
services suitable to the Executive’s position for the period following the
Executive’s Date of Termination and ending on December 31 of the second calendar
year following such Date of Termination or, if earlier, until the first
acceptance by the Executive of an offer of employment, provided, however, that
in no case shall the Company be required to pay in excess of $50,000 over such
period in providing outplacement services and that all reimbursements hereunder
shall be paid to the Executive within thirty (30) calendar days following the
date on which the Executive submits the invoice but no later than December 31 of
the third calendar year following the year of the Executive’s Date of
Termination.
     (G) For the thirty-six (36) month period immediately following the Date of
Termination or until the Executive becomes eligible for substantially similar
benefits from a new employer, whichever occurs earlier, the Company shall
continue to provide the Executive with all perquisites provided by the Company
(i) to the Executive pursuant to the Employment Agreement (including, without
limitation, automobile, financial planning, annual physical and executive whole
life insurance) and (ii) immediately prior to the Date of Termination or, if
more favorable to the Executive, immediately prior to the first occurrence of an
event or circumstance constituting Good Reason.
     6.2 (A) Whether or not the Executive becomes entitled to the Severance
Payments, if any of the payments or benefits received or to be received by the
Executive (including any payment or benefits received in connection with a
Change in Control or the Executive’s termination of employment, whether pursuant
to the terms of this Agreement or any

5



--------------------------------------------------------------------------------



 



other plan, arrangement or agreement) (all such payments and benefits, excluding
the Gross-Up Payment, being hereinafter referred to as the “Total Payments”)
will be subject to the Excise Tax, the Company shall pay to the Executive an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
the Executive, after deduction of any Excise Tax on the Total Payments and any
federal, state and local income and employment taxes and Excise Tax upon the
Gross-Up Payment, and after taking into account the phase out, if any, of
itemized deductions and personal exemptions attributable to the Gross-Up
Payment, shall be equal to the Total Payments. The Company’s obligation to make
the Gross-Up Payment under this Section 6 shall not be conditioned upon
Executive’s termination of employment.
     (B) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the Change in Control, the Company’s
independent auditor (the “Auditor”), such payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of
Section 280G(b)(4)(A) of the Code, (ii) all “excess parachute payments” within
the meaning of Section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in excess of
the Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (iii) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, Executive’s estimated actual
blended marginal rate of federal, state and local income taxation in the
calendar year in which the Date of Termination occurs shall be utilized (or if
there is no Date of Termination, then the date on which the Gross-Up Payment is
calculated for purposes of this Section 6.2). Such marginal rate shall be
determined by taking into account (i) the estimated actual net effect on the
marginal rate attributable to the deduction of state and local income taxes,
(ii) the phase out, if any, of itemized deductions, (iii) the estimated actual
net tax rate attributable to any employment taxes, and (iv) any other tax
provision that in the judgment of the Auditor will actually affect Executive’s
estimated actual blended marginal tax rate.
     (C) In the event that the Excise Tax is finally determined to be less than
the amount taken into account hereunder in calculating the Gross-Up Payment, the
Executive shall repay to the Company, within five (5) business days following
the time that the amount of such reduction in the Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus that portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income and employment taxes imposed on the Gross-Up
Payment being repaid by the Executive), to the extent that such repayment
results in a reduction in the Excise Tax and a dollar-for-dollar reduction in
the Executive’s taxable income and wages for purposes of federal, state and
local income and employment taxes, plus interest on the amount of such repayment
at 120% of the rate provided in Section 1274(b)(2)(B) of the Code. In the event
that the Excise Tax is determined to exceed the amount taken into account
hereunder in calculating the Gross-Up Payment (including by reason of any
payment the

6



--------------------------------------------------------------------------------



 



existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest, penalties or additions payable by the Executive
with respect to such excess) within five (5) business days following the time
that the amount of such excess is finally determined, but in no event later than
December 31st of the year following the year in which the applicable taxes are
remitted. The Executive and the Company shall each reasonably cooperate with the
other in connection with any administrative or judicial proceedings concerning
the existence or amount of liability for Excise Tax with respect to the Total
Payments.
     6.3 Subject to Section 6.4, the payments provided in subsections (A),
(C) and (D) of Section 6.1 hereof and in Section 6.2 hereof shall be made not
later than the fifth (5th) business day following the Date of Termination (or,
with respect to the payment to be made pursuant to Section 6.2, if there is no
Date of Termination, then the date on which the Gross-Up Payment is calculated
for purposes of Section 6.2 hereof but in no event later than December 31st of
the year following the year in which the applicable taxes are remitted);
provided, however, that if the amounts of such payments cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined in good faith by the Company or, in the case of
payments under Section 6.2 hereof, in accordance with Section 6.2 hereof, of the
minimum amount of such payments to which the Executive is clearly entitled and
shall pay the remainder of such payments (together with interest on the unpaid
remainder (or on all such payments to the extent the Company fails to make such
payments when due) at 120% of the rate provided in Section 1274(b)(2)(B) of the
Code) as soon as the amount thereof can be determined but in no event later than
the thirtieth (30th) calendar day after the Date of Termination. In the event
that the amount of the estimated payments exceeds the amount subsequently
determined to have been due, such excess shall be payable by the Executive to
the Company on the fifth (5th) business day after demand by the Company
(together with interest at 120% of the rate provided in Section 1274(b)(2)(B) of
the Code). At the time that payments are made under this Agreement, the Company
shall provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from Tax Counsel, the Auditor or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement). Notwithstanding any other provision of this Section 6, the Company
may, in its sole discretion, withhold and pay over to the Internal Revenue
Service or any other applicable taxing authority, for the benefit of Executive,
all or any portion of any Gross-Up Payment, and Executive hereby consents to
such withholding.
     6.4 (A) Notwithstanding any provisions of this Agreement to the contrary,
if the Executive is a “specified employee” (within the meaning of Section 409A
and determined pursuant to procedures adopted by the Company) at the time of his
separation from service and if any portion of the payments or benefits to be
received by the Executive upon separation from service would be considered
deferred compensation under Section 409A, amounts that would otherwise be
payable pursuant to this Agreement during the six-month period immediately
following the Executive’s separation from service (the “Delayed Payments”) and
benefits that would otherwise be provided pursuant to this Agreement (the
“Delayed Benefits”) during the six-month period immediately following the
Executive’s separation from service (such period, the “Delay Period”) shall
instead be paid or made available on the earlier of (i) the first business day
of the seventh month following the date of the Executive’s separation from
service or (ii) Executive’s death (the applicable date, the “Permissible Payment
Date”). The Company shall

7



--------------------------------------------------------------------------------



 



also reimburse the Executive for the after-tax cost incurred by the Executive in
independently obtaining any Delayed Benefits (the “Additional Delayed
Payments”).
     (B) With respect to any amount of expenses eligible for reimbursement under
Sections 6.1 (B), (E) and (G), such expenses shall be reimbursed by the Company
within thirty (30) calendar days following the date on which the Company
receives the applicable invoice from the Executive but in no event later than
December 31 of the year following the year in which the Executive incurs the
related expenses; provided, that with respect to reimbursement relating to the
Additional Delayed Payments, such reimbursement shall be made on the Permissible
Payment Date. In no event shall the reimbursements or in-kind benefits to be
provided by the Company in one taxable year affect the amount of reimbursements
or in-kind benefits to be provided in any other taxable year, nor shall the
Executive’s right to reimbursement or in-kind benefits be subject to liquidation
or exchange for another benefit.
     (C) For purposes of Section 409A, the Executive’s right to receive any
“installment” payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.
     6.5 The Company shall deposit the estimated Delayed Payments and estimated
Additional Delayed Payments into an irrevocable grantor trust (for purposes of
this Section 6, the “Grantor Trust”) not later than the fifth business day
following the occurrence of a Potential Change in Control. The Company shall
deposit additional amounts into the Grantor Trust on the monthly basis equal to
the interest accrued on the Delayed Payments (and any earlier interest payments)
at the United States 5-year Treasury Rate plus 2%, and the amount held in the
Grantor Trust shall be paid to the Executive (in accordance with the terms of
the Grantor Trust) on the Permissible Payment Date.
     6.6 The Company also shall pay to the Executive all legal fees and expenses
incurred by the Executive in disputing in good faith any issue hereunder
relating to the termination of the Executive’s employment or in seeking in good
faith to obtain or enforce any benefit or right provided by this Agreement. Such
payments shall be made within five (5) business days (but in any event no later
than December 31 of the year following the year in which the Executive incurs
the expenses) after delivery of the Executive’s written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require, provided that (i) the amount of such legal fees and
expenses that the Company is obligated to pay in any given calendar year shall
not affect the legal fees and expenses that the Company is obligated to pay in
any other calendar year, (ii) the Executive’s right to have the Company pay such
legal fees and expenses may not be liquidated or exchanged for any other
benefit, and (iii) the Executive shall not be entitled to reimbursement unless
he has submitted an invoice for such fees and expenses at least ten
(10) business days before the end of the calendar year next following the
calendar year in which such fees and expenses were incurred. The Company shall
also pay all legal fees and expenses incurred by the Executive in connection
with any tax audit or proceeding to the extent attributable to the application
of section 4999 of the Code to any payment or benefit hereunder. Payment
pursuant to the preceding sentence will be made within fifteen (15) business
days after delivery of the Executive’s written request for payment but in no
event later than the end of the calendar year following the calendar year in
which the taxes that are the subject of the audit or proceeding are remitted to
the taxing authority, or where as a result of the audit or proceeding no taxes
are remitted, the end of the calendar year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the matter.

8



--------------------------------------------------------------------------------



 



     7. Termination Procedures and Compensation During Dispute.
     7.1 Notice of Termination. After a Change in Control and during the Term,
any purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 11 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause (and the
subsequent special Board meeting to determine whether Cause exists) shall be in
accordance with the provisions set forth in Section 4(b)(ii) of the Employment
Agreement.
     7.2 Date of Termination. “Date of Termination,” with respect to any
purported termination of the Executive’s employment after a Change in Control
and during the Term, shall mean (i) if the Executive incurs a separation from
service due to Disability, thirty (30) calendar days after Notice of Termination
is given (provided that the Executive shall not have returned to the full-time
performance of the Executive’s duties during such thirty (30) calendar day
period), and (ii) if the Executive incurs a separation from service for any
other reason, the date specified in the Notice of Termination (which, in the
case of a termination by the Company, shall be the 30th calendar day after
Notice of Termination is given (except in the case of a termination for Cause,
in which case the Date of Termination will be determined in accordance with
Sections 4(b)(ii) and 4(d) of the Employment Agreement) and, in the case of a
termination by the Executive, shall not be less than fifteen (15) calendar days
nor more than sixty (60) calendar days, respectively, from the date such Notice
of Termination is given).
     8. No Mitigation. The Company agrees that, if the Executive’s employment
with the Company terminates during the Term, the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company pursuant to Section 6 hereof. Further, except as
specifically provided in Sections 6.1(B) and 6.1(G) hereof, no payment or
benefit provided for in this Agreement shall be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.
     9. Restrictive Covenants.
     9.1 The Executive agrees that restrictions on his activities during and
after his employment are necessary to protect the goodwill, Confidential
Information and other legitimate interests of the Company and its Subsidiaries,
and that the agreed restrictions set forth below will not deprive the Executive
of the ability to earn a livelihood:
     (A) In the event that, during the twenty-four (24) months following
termination of employment during the Term by the Executive for Good Reason or by
the Company other than for Cause, death, or Disability (the “Non-Competition
Period”), the Executive shall, without the written consent of the Board,
directly or indirectly, as employee, agent, consultant, stockholder, director,
manager, co-partner or in any other individual or representative capacity, own,
operate, manage, control, engage in, invest in or participate in any manner in,
act as consultant or advisor to, render services for (alone

9



--------------------------------------------------------------------------------



 



or in association with any person, firm, corporation or entity), or otherwise
assist any person or entity (other than the Company) that engages in or owns,
invests in, operates, manages or controls any venture or enterprise that
directly or indirectly engages or proposes to engage in any Competitive
Business, then the Company’s obligations to make any further payments or provide
any further benefits under Section 6.1 shall immediately terminate.
     (B) The Executive agrees that (i) during the Non-Competition Period, the
Executive will remain bound by Section 8(b) of the Employment Agreement and
(ii) during the Term and thereafter, he will remain bound by Section 8(a) of the
Employment Agreement.
     (C) Without limiting the foregoing, it is understood that the Company shall
not be obligated to make any of the payments or to provide for any of the
benefits specified in Sections 6.1 and 6.2 hereof, and shall be entitled to
recoup the pro rata portion of any such payments and of the value of any such
benefits previously provided to the Executive in the event of a material breach
by the Executive of the provisions of this Section 9 (such pro ration to be
determined as a fraction, the numerator of which is the number of days from such
breach to the second anniversary of the date on which the Executive terminates
employment and the denominator of which is 730), which breach continues without
having been cured within fifteen (15) calendar days after written notice to the
Executive specifying the breach in reasonable detail.
     10. Successors; Binding Agreement.
     10.1 In addition to any obligations imposed by law upon any successor to
the Company, the Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
     10.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.
     11. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address on file with the Company and, if to the Company, to
the address set forth below, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon actual receipt:
     To the Company: The Stanley Works

10



--------------------------------------------------------------------------------



 



1000 Stanley Drive
New Britain, Connecticut 06053
Attention: General Counsel
     12. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement shall supersede any
agreement setting forth the terms and conditions of the Executive’s employment
with the Company (including, without limitation, the Employment Agreement) only
in the event that the Executive’s employment with the Company is terminated
during the Term on or following a Change in Control (or deemed to have been so
terminated), by the Company other than for Cause, death or Disability or by the
Executive for Good Reason. Notwithstanding the foregoing, this Agreement shall
not supersede Sections 3(c), 3(d), 3(e), 3(g), 3(h), or 3(i) of the Employment
Agreement. To the extent that this Agreement does not supersede the Employment
Agreement but provides payments or benefits in excess of those to which the
Executive is entitled under the Employment Agreement, the Executive shall be
entitled to (i) such excess payments and benefits and (ii) payments and benefits
due pursuant to the Employment Agreement. Further, to the extent this Agreement
does not supersede the Employment Agreement or any other agreement setting forth
the terms and conditions of the Executive’s employment with the Company, it
shall not result in any duplication of benefits to the Executive. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Connecticut, without regard to its conflicts of law
principles. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6 and 7 hereof) shall survive such expiration. To the
extent applicable, it is intended that the compensation arrangements under this
Agreement be in full compliance with Section 409A. This Agreement shall be
construed in a manner to give effect to such intention.
     13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     14. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     15. Settlement of Disputes. All claims by the Executive for benefits under
this Agreement shall be directed to and determined by the Board and shall be in
writing. Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon. The Board shall afford a reasonable opportunity to the Executive for a

11



--------------------------------------------------------------------------------



 



review of the decision denying a claim and shall further allow the Executive to
appeal to the Board a decision of the Board within sixty (60) calendar days
after notification by the Board that the Executive’s claim has been denied.
Notwithstanding the above, in the event of any dispute, any decision by the
Board hereunder shall be subject to a de novo review by a court of competent
jurisdiction.
     Notwithstanding any provision of this Agreement to the contrary, the
Executive shall be entitled to seek specific performance of the Executive’s
right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.
     16. Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated below:
     (A) “Additional Delayed Payments” shall have the meaning set forth in
Section 6.4 hereof.
     (B) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.
     (C) “Annual Base Salary” shall have the meaning set forth in Section 3(a)
of the Employment Agreement.
     (D) “Annual Target Bonus Percentage” shall have the meaning set forth in
Section 3(b) of the Employment Agreement.
     (E) “Auditor” shall have the meaning set forth in Section 6.2 hereof.
     (F) “Base Amount” shall have the meaning set forth in Section 280G(b)(3) of
the Code.
     (G) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.
     (H) “Board” shall mean the Board of Directors of the Company.
     (I) “Cause” for termination by the Company of the Executive’s employment
shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination for Good Reason by the Executive pursuant to Section 7.1 hereof)
that has not been cured within thirty (30) calendar days after a written demand
for substantial performance is delivered to the Executive by the Board, which
demand specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries. For purposes of clauses
(i) and (ii) of this definition, (x) no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive’s act, or failure to act, was in the best interest of the Company and
(y) in the event of a dispute concerning the application of this provision, no
claim

12



--------------------------------------------------------------------------------



 



by the Company that Cause exists shall be given effect unless the Company
establishes to the Board by clear and convincing evidence that Cause exists.
     (J) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:
     (I) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 25% or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (III) below; or
     (II) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s shareowners was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or;
     (III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, other than (i) a merger or consolidation which results in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 50% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities Beneficially Owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 25% or more of the combined voting power of the Company’s then
outstanding securities; or
     (IV) the shareowners of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by shareowners of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.
     (K) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

13



--------------------------------------------------------------------------------



 



     (L) “Company” shall mean The Stanley Works and, except in determining under
Section 15(G) hereof whether or not any Change in Control of the Company has
occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.
     (M) “Competitive Business” shall have the meaning set forth in
Section 5(c)(ii) of the Employment Agreement.
     (N) “Confidential Information” shall have the meaning set forth in Section
8(a) of the Employment Agreement.
     (O) “DB Pension Plan” shall mean any tax-qualified, supplemental or excess
defined benefit pension plan maintained by the Company and any other defined
benefit plan, agreement, or pension make-whole arrangement entered into between
the Executive and the Company which is designed to provide the Executive with
supplemental retirement benefits. For purposes of Section 6.1(C) hereof, if the
Executive would have satisfied the condition for participation in a DB Plan (or
any successor thereto) within thirty-six (36) months following the Date of
Termination (i.e., assuming the Executive accrued additional age and service
credit over such period), the Executive shall be deemed to have been a
participant in such plan immediately prior to the Date of Termination and shall
be entitled to the benefits provided under Section 6.1(C) relating thereto.
     (P) “DC Pension Plan” shall mean any tax-qualified, supplemental or excess
defined contribution plan maintained by the Company and any other defined
contribution plan or agreement entered into between the Executive and the
Company which is designed to provide the executive with supplemental retirement
benefits.
     (Q) “Date of Termination” shall have the meaning set forth in Section 7.2
hereof.
     (R) “Delayed Benefits” shall have the meaning set forth in Section 6.4
hereof.
     (S) “Delayed Payments” shall have the meaning set forth in Section 6.4
hereof.
     (T) “Delay Period” shall have the meaning set forth in Section 6.4 hereof.
     (U) “Disability” shall have the meaning set forth in Section 4(a) of the
Employment Agreement.
     (V) “Employment Agreement” shall mean the Employment Agreement by and
between the Company and the Executive, dated February 3, 2004, and any
subsequent amendments thereto.
     (W) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
     (X) “Excise Tax” shall mean any excise tax imposed under section 4999 of
the Code.
     (Y) “Executive” shall mean the individual named in the first paragraph of
this Agreement.

14



--------------------------------------------------------------------------------



 



     (Z) “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent which specifically references this Agreement) after any Change in
Control, or prior to a Change in Control under the circumstances described in
clauses (ii) and (iii) of the second sentence of Section 6.1 hereof (treating
all references in paragraphs (I) through (VII) below to a “Change in Control” as
references to a “Potential Change in Control”), of any one of the following acts
by the Company, or failures by the Company to act, unless, in the case of any
act or failure to act described in paragraph (I), (V), (VI) or (VII) below, such
act or failure to act is corrected prior to the Date of Termination specified in
the Notice of Termination given in respect thereof:
     (I) the assignment to the Executive of any duties inconsistent with the
Executive’s status as a senior executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive’s responsibilities
from those in effect immediately prior to the Change in Control including,
without limitation, if the Executive was, immediately prior to the Change in
Control, an executive officer of a public company, the Executive ceasing to be
an executive officer of a public company;
     (II) a reduction by the Company in the Executive’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time
except for across-the-board salary reductions similarly affecting all senior
executives of the Company and all senior executives of any Person in control of
the Company;
     (III) the relocation of the Executive’s principal place of employment to a
location more than thirty-five (35) miles from the Executive’s principal place
of employment immediately prior to the Change in Control or the Company’s
requiring the Executive to be based anywhere other than such principal place of
employment (or permitted relocation thereof) except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
present business travel obligations;
     (IV) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) calendar days of the date such compensation is
due;
     (V) the failure by the Company to continue in effect any compensation plan
in which the Executive participates immediately prior to the Change in Control
which is material to the Executive’s total compensation, including but not
limited to the Company’s 2001 Long-Term Incentive Plan and Management Incentive
Compensation Plan and Section 3(j) (“Pension Make-Whole”) of the Employment
Agreement, or any substitute plans adopted prior to the Change in Control,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company to continue the Executive’s participation therein (or in such substitute
or alternative plan) on a basis not materially less favorable, both in terms of
the amount or timing of payment of benefits provided and the level of the
Executive’s participation relative to other participants, as existed immediately
prior to the Change in Control;
     (VI) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the

15



--------------------------------------------------------------------------------



 



Company’s pension, savings, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control (except for across the board changes similarly affecting
all senior executives of the Company and all senior executives of any Person in
control of the Company), the taking of any other action by the Company which
would directly or indirectly materially reduce any of such benefits or deprive
the Executive of any material fringe benefit enjoyed by the Executive at the
time of the Change in Control, or the failure by the Company to provide the
Executive with the number of paid vacation days to which the Executive is
entitled on the basis of years of service with the Company in accordance with
the Company’s normal vacation policy in effect at the time of the Change in
Control;
     (VII) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective. The Executive’s right to terminate the
Executive’s employment for Good Reason shall not be affected by the Executive’s
incapacity due to physical or mental illness;
     (VIII) Breach by the Company of the provisions of Section 10.1 hereof; or
     (IX) any event that would constitute “Good Reason” pursuant to the
Employment Agreement.
     The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.
     For purposes of any determination regarding the existence of Good Reason in
connection with a termination of employment other than as described in the
second sentence of Section 6.1 hereof, any claim by the Executive that Good
Reason exists shall be presumed to be correct unless the Company establishes to
the Board by clear and convincing evidence that Good Reason does not exist.
     (AA) “Gross-Up Payment” shall have the meaning set forth in Section 6.2
hereof.
     (BB) “Grantor Trust” shall have the meaning set forth in Section 6.5
hereof.
     (CC) “Notice of Termination” shall have the meaning set forth in
Section 7.1 hereof.
     (DD) “Permissible Payment Date” shall have the meaning set forth in
Section 6.4 hereof.
     (EE) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the shareowners of the Company in
substantially the same proportions as their ownership of stock of the Company.

16



--------------------------------------------------------------------------------



 



     (FF) “Potential Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:
     (I) the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;
     (II) the Company or any Person publicly announces an intention to take or
to consider taking actions which, if consummated, would constitute a Change in
Control;
     (III) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or
     (IV) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.
     (GG) “Prior Agreement” shall have the meaning set forth in the second
paragraph of this Agreement.
     (HH) “Retirement” shall be deemed the reason for the termination by the
Executive of the Executive’s employment if such employment is terminated in
accordance with the Company’s retirement policy, including early retirement,
generally applicable to its salaried employees.
     (II) “Section 409A” shall mean section 409A of the Code and any proposed,
temporary or final regulation, or any other guidance, promulgated with respect
to section 409A by the U.S. Department of Treasury or the Internal Revenue
Service.
     (JJ) “Severance Payments” shall have the meaning set forth in Section 6.1
hereof.
     (KK) “Subsidiary” means any corporation or other business organization of
which the securities having a majority of the normal voting power in electing
the board of directors or similar governing body of such entity are, at the time
of determination, owned by the Company directly or indirectly through one or
more Subsidiaries.
     (LL) “Target Annual Bonus Percentage” shall have the meaning set forth in
Section 3(b) of the Employment Agreement.
     (MM) “Tax Counsel” shall have the meaning set forth in Section 6.2 hereof.
     (NN) “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).
     (OO) “Total Payments” shall mean those payments so described in Section 6.2
hereof.

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            THE STANLEY WORKS
      By:           Name:   Bruce H. Beatt        Title:   Vice President,
General Counsel
and Secretary        EXECUTIVE
      By:           Name:   John F. Lundgren             

18



--------------------------------------------------------------------------------



 



EXHIBIT D
TO
EMPLOYMENT AGREEMENT
     1. Pension Make-Whole Benefit
          (a) Pension Make-Whole Benefit Formula. The Pension Make-Whole benefit
for the Executive, expressed as a single life annuity, payable monthly,
beginning on the first day of the month following his attainment of age 62, will
be:

  (i)   50% of the Executive’s Average Monthly Cash Salary determined at his
Separation from Service, reduced by (ii), (iii) and (iv), as follows:     (ii)  
$10,281.00;     (iii)   the monthly benefit, determined pursuant to a single
life annuity, calculated in accordance with Appendix A, with respect to
Executive’s vested account balance in the Stanley Account Value Plan (“Account
Value Plan”) attributable to nonelective allocations, excluding matching
allocations, and with respect to his vested account balance under the
Supplemental Retirement and Account Value Plan for Salaried Employees of The
Stanley Works (the “Supplemental Plan”) attributable to nonelective defined
contribution allocations, including matching allocations; and     (iv)   the
monthly benefit payable in a single life annuity under The Stanley Works
Supplemental Executive Retirement Program (the “SERP”).

The Executive’s “Average Monthly Cash Salary” is $1,037,192, representing his
annual cash salary, for 2003, increased at the rate of 5% per year for each year
of the Executive’s employment with the Company, and averaged, on a monthly
basis, over the 48 full consecutive calendar months immediately preceding the
Executive’s Separation from Service.
If the benefit is not paid in a life annuity but, instead, is paid in a
different optional form that is made available, the offsets described in
(iii) and (iv) above shall not be applied to the life annuity benefit (with
respect to which an actuarially adjusted optional form of benefit payment is
calculated). Instead, the actuarially adjusted optional form of benefit payment
that is calculated under Section 3(c) (with respect to the life annuity benefit
determined under Section 1(a)(i), after any reductions required pursuant to
Section 1(a)(ii)) shall be reduced, pursuant to Section I of Appendix A, by the
actuarial equivalent of the benefits described in (iii) and (iv) above.
     (b) Discount for Benefit Commencement before Age 62. If the Executive’s
benefit commencement date precedes the first day of the month following his
attainment of age 62, the Executive’s Pension Make-Whole benefit, expressed as a
single life annuity, is determined by reducing the amount described in
Section 1(a)(i) (without regard to Sections 1(a)(ii), 1(a)(iii) and 1(a)(iv)) by
.334% for each month (4% per year) that the Executive’s benefit commencement
date precedes the first day of the month following his attainment of age 62 and
then offsetting that reduced amount by the amount described in
Section 1(a)(iii), applied as of such benefit commencement date pursuant to
Appendix A, and the amount described in Section 1(a)(iv), also applied as of the
benefit commencement date, and, in addition, offsetting such reduced amount by
the amount described in Section 1(a)(ii), applied pursuant to Appendix A, with
respect to payments scheduled to be made on or after October 1, 2013. If the
Executive’s benefit commencement date precedes the first day of the month
following his attainment

19



--------------------------------------------------------------------------------



 



of age 62 and the Executive’s benefit is not paid in a life annuity but instead
is paid in a different optional form that is made available, the offsets
described in Sections 1(a)(iii) and 1(a)(iv) shall not be applied to the life
annuity benefit (with respect to which an actuarially adjusted optional form of
payment is calculated). The actuarially adjusted optional form of payment that
is calculated under Section 3(c) with respect to the single life annuity
determined under the first sentence in this Section 1(b), subject to offset
after October 1, 2013, pursuant to Section 1(a)(ii), will be offset by the
actuarial equivalent of the amounts described in Sections 1(a)(iii) and
1(a)(iv), as of the benefit commencement date pursuant to Section I of
Appendix A. Examples of these calculations are set forth in Appendix B.
     (c) Separation from Service. For purposes of the Pension Make-Whole
benefit, the Executive’s Separation from Service will occur upon his termination
of employment with all members of the Company’s controlled group, for a reason
other than death. There is a Separation from Service as of a particular date, if
the Company and the Executive reasonably anticipated that, as of that date, the
Executive would provide no further services to the controlled group as a common
law employee or as an independent contractor or that the Executive would provide
services for the controlled group as a common law employee or as an independent
contractor at an annual rate that is not more than 20% of the services rendered,
on average, during the immediately preceding 36 consecutive months of service.
While the Executive is on a bona fide leave of absence, the Executive’s
employment relationship shall be treated as continuing, provided that the
Executive is expected to return to work for the Company or another member of the
controlled group and the period of such leave of absence does not exceed six
months, or if the period is longer, the Executive has a right to reemployment
with the Company or another member of the controlled group either by statute or
by contract. If the period of a leave of absence exceeds six months and there is
no right to reemployment, a termination of employment shall be deemed to have
occurred as of the first date immediately following the first six months of the
leave. For purposes of the Pension Make-Whole, “controlled group” means the
group of corporations or other entities of which the Company is a member,
determined under Section 414(b) and Section 414(c) of the Internal Revenue Code,
applied by utilizing “at least 80 percent” each place it appears in Internal
Revenue Code Section 1563(a)(1), (2) and (3) and in Treasury
Regulation Section 1.414(c)-2. For purposes of this Section 1(c), service as a
director of a member of the controlled group shall not be taken into account.
2. Death
     (a) Death Before Benefit Commencement Date. If the Executive dies before
the benefit commencement date of the Pension Make-Whole benefit, his beneficiary
will be entitled to a death benefit that is the lump sum actuarial equivalent of
the Pension Make-Whole benefit payable on his behalf under Section 1 at the time
of his death, subject to any discount (.334% for each month that the Executive’s
date of death precedes the first day of the month following his 62nd birthday).
The actuarial equivalent of this Pension Make-Whole benefit, at the time of the
Executive’s death, shall be paid to the beneficiary in a lump sum, unless the
Executive had made a written election by December 31, 2008, or pursuant to
Section 3(e), to have the Pension Make-Whole benefit paid to the beneficiary in
120 equal monthly installments or as a life annuity in equal monthly payments,
in which case the actuarial equivalent of the Pension Make-Whole benefit shall
be paid to the beneficiary in such monthly installments or in such a life
annuity, as the case may be. The death benefit shall be paid or begin to be paid
on the first day of the month following the date of the Executive’s death.

20



--------------------------------------------------------------------------------



 



     (b) Death After Benefit Commencement Date.
     (i) If the Executive dies after his benefit commencement date under
Section 3, the benefit, if any, payable following his death depends upon the
form of benefit payment that is in effect. If the Executive dies after benefit
payments have commenced under Section 3 pursuant to a joint and 50% survivor
annuity or a joint and 100% survivor annuity, monthly survivor benefit payments
will be made under the pertinent annuity to the Executive’s joint annuitant,
beginning on the date, following the date of death, on which the next annuity
payment would have been made to the Executive if he had survived. If the
Executive dies after monthly installment payments over a period of 120 months
have commenced pursuant to Section 3 and prior to receiving 120 payments,
payments will continue in the same amount to the Executive’s beneficiary for the
remainder of the 120-month period. If, upon the death of the Executive after
benefit payments have commenced pursuant to a single life annuity, the total
annuity payments that were made are less than the actuarial equivalent lump sum
payment amount that would have been distributed to the Executive as of the
benefit commencement date, a lump sum death benefit, equal to the excess of such
lump sum amount over the total annuity payments that were made to the Executive,
will be paid to the beneficiary on the first day of the second month following
the date of death. Moreover, if, upon the death of both the Executive and his
joint annuitant after benefits have commenced pursuant to a joint and 100%
survivor annuity, the total annuity payments that were made are less than the
actuarial equivalent lump sum payment amount that would have been distributed to
the Executive as of the benefit commencement date, a lump sum death benefit,
equal to the excess of such lump sum amount over the total annuity payments that
were made, will be paid to the beneficiary on the first day of the second month
following the date of death of the last to survive of the Executive and his
joint annuitant.
     (ii) No payments shall be made following the death of the Executive after
his benefit commencement date, except as provided in Section 2(b)(i).
     (c) Death Beneficiary. Any benefit payable upon the Executive’s death that
is not paid to the joint annuitant pursuant to Section 3(c)(ii) or (iii) will be
paid to the beneficiary designated in writing by the Executive, provided that,
if no such designated beneficiary survives the Executive, the benefit shall be
paid to his surviving spouse or, if there is no surviving spouse, the benefit
shall be paid to the Executive’s estate. Any benefit payable upon the death of
the Executive’s joint annuitant, after beginning to receive payments under a
joint and 100% survivor annuity, will be paid to the beneficiary designated in
writing by the joint annuitant, provided that, if no designated beneficiary
survives the joint annuitant, the benefit shall be paid to the joint annuitant’s
estate.
     3. Time and Form of Distribution of Pension Make-Whole Benefit
     (a) Time of Distribution. The benefit to which the Executive is entitled
shall be payable following Separation from Service and shall be distributed or
commence to be distributed on the later of (i) the first day of the seventh
month that begins after the date of the Executive’s Separation from Service, or
(ii) the date of distribution elected by the Executive pursuant to Section 3(b)
or 3(e), provided that no distribution is required to be delayed pursuant to
this Section 3(a) beyond the date of the Executive’s death. If payment is to be
delayed beyond the date of Separation from Service pursuant to clause (i) of
this Section 3(a), any payment that could not be made to the Executive during
the six months following his Separation from Service shall be accumulated and
paid to the Executive on the first day of the seventh month that begins after
the date of the Executive’s Separation from Service. Any such accumulated
payment shall be actuarially increased, pursuant to Part IV of Appendix A, to
reflect the delay in payment imposed under clause (i) of this Section 3(a). If
the Executive dies between the date of Separation from Service and the date of
distribution determined under the first sentence in this Section 3(a), payments
shall not be made under this Section 3, but instead shall be made under
Section 2(a).

21



--------------------------------------------------------------------------------



 



     (b) Election as to Time of Distribution. Subject to Sections 3(a), 3(d) and
3(e), the Executive may make a written election by December 31, 2008, to have
the Pension Make-Whole benefit to which he becomes entitled paid at the later of
(i) the first day of the seventh month that begins after the date of his
Separation from Service, or (ii) a specified date that is not later than the
first day of the month following his 62nd birthday. If the Executive fails to
make an election with respect to the time of distribution of the benefit to
which he becomes entitled under Section 1, the benefit commencement date
applicable to such benefit for purposes of Section 1 shall be the date of his
Separation from Service, subject to the requirement to defer benefit payments
until the first day of the seventh month that begins after his Separation from
Service.
     (c) Election as to Form of Distribution. Subject to Sections 3(d) and 3(e),
the Executive may make a written election by December 31, 2008, to have the
Pension Make-Whole benefit to which he becomes entitled distributed in one of
the following optional forms:
     (i) a lump sum payment;
     (ii) a joint and 50% survivor annuity with the Executive’s spouse, pursuant
to which equal monthly payments are made to the Executive for his life, and,
upon his death, monthly payments equal to 50% of the Executive’s monthly
payment, are made to the surviving spouse, as the joint annuitant, for her life;
     (iii) a joint and 100% survivor annuity with the Executive’s spouse,
pursuant to which equal monthly payments are made to the Executive for his life,
and, upon his death, to the surviving spouse, as the joint annuitant, for her
life;
     (iv) payment in a series of 120 equal monthly payments, each of which shall
be considered a separate payment, and, if the Executive dies after payments have
commenced but before 120 payments have been made, the remaining payments are
continued to the beneficiary; or
     (v) a life annuity providing equal monthly payments to the Executive for
his life.
If the Executive fails to make a written election by December 31, 2008,
regarding the optional form of payment of the Pension Make-Whole benefit to
which he becomes entitled, the benefit shall be paid in a lump sum unless a
subsequent election of a different form of payment is made under Section 3(e).
An optional form of payment listed in (i), (ii), (iii) or (iv) above shall be
the actuarial equivalent of the single life annuity expressed in Section 1 and
the optional form of payment listed in (v) above shall be such single life
annuity that is expressed in Section 1. If annuity payments are made under
(iii) or (v) above, a lump sum shall be paid following the distribution of all
pertinent annuity amounts to the extent required under the last two sentences in
Section 2(b)(i). For purposes of this Section 3(c), payments made pursuant to an
optional form of payment listed in (ii), (iii), (iv) or (v) above are considered
“equal monthly payments” if the payments would be the same if an offset were not
applied, pursuant to Section 1(a)(ii), with respect to a monthly benefit payable
on or after October 1, 2013.
     (d) Election Made in 2008 as to Time or Form of Distribution. If the
Executive makes an election in 2008 to change the time or form of distribution
of a Pension Make-Whole benefit to which he becomes entitled, such new election
may not defer to a later year the payment of any amount that would otherwise be
payable in 2008 and may not require a payment to be made in 2008 that would
otherwise be payable in a later year.
     (e) Subsequent Elections as to Time or Form of Distribution. The Executive
shall be permitted to make a written election, at any time after December 31,
2008, that changes the time or form

22



--------------------------------------------------------------------------------



 



of distribution that would otherwise apply, provided that any such election must
satisfy all of the following requirements:
     (i) the election must be made at least twelve months prior to the date on
which the distribution would otherwise have been made;
     (ii) the election may not become effective until at least twelve months
after the date on which the election is made; and
     (iii) except in the case of an election relating to a distribution to be
made upon the Executive’s death, the distribution must be deferred for at least
5 years from the date on which the distribution would otherwise have been made.
Anything herein to the contrary notwithstanding, an election by the Executive to
change the identity of a beneficiary shall not be treated as a change in the
time or form of distribution, provided that the time and form of the
distribution are not otherwise changed. An election to change the time of a
distribution to the Executive must not defer the payment of a lump sum, the
first scheduled payment of an annuity, or the first scheduled payment under the
120 monthly installment option described in (c)(iv) above to a date that is
subsequent to the later of the first day of the month following his attainment
of age 62, or the first day of the seventh month following the date of his
Separation from Service.

23



--------------------------------------------------------------------------------



 



APPENDIX A TO EXHIBIT D
I. For purposes of Sections 1(a) and 1(b), the monthly single life annuity
expressed with respect to the vested account balance attributable to nonelective
allocations, excluding matching allocations, under the Account Value Plan or the
vested, defined contribution nonelective allocations, including vested matching
allocations, under the Supplemental Plan shall be calculated as an actuarial
equivalent single life annuity payable upon the benefit commencement date of the
Pension Make-Whole benefit, determined on the basis of the value of such vested
allocations as of the first day of the month that contains the date of the
Executive’s Separation from Service, or, if the benefit commencement date is
determined under Section 3(a)(ii), as of the first day of the month that
contains the benefit commencement date, increased by the amount of any prior
distribution from said vested, nonelective allocations under the Account Value
Plan that has not been recontributed to that plan. This actuarial equivalent
monthly single life annuity with respect to such allocations under the Account
Value Plan and the Supplemental Plan shall be determined by utilizing the
following factors, calculated as of the first day of the month in which
Separation from Service occurs or, if the benefit commencement date is
determined under Section 3(a)(ii), as of the first day of the month that
contains the benefit commencement date:

     
Interest Rate:
  Composite Corporate Bond Rate (CCBR), published by the Internal Revenue
Service, minus 200 basis points
 
   
Mortality Table:
  RP-2000 table (male and female rates) projected 25 years with scale AA

In the case of a benefit that is paid in an optional form of payment other than
a single life annuity, the offset from the benefit attributable to
Sections 1(a)(iii) and 1(a)(iv) shall be determined by offsetting the
actuarially adjusted optional form of payment (calculated with respect to the
single life annuity) by the same form of payment. If the benefit is paid in an
optional form of annuity, an optional form of annuity attributable to the amount
under Section 1(a)(iii) shall be calculated by converting such amount under
Section 1(a)(iii), determined by utilizing the date that would apply under the
preceding provisions of this Section I, to the same optional form of annuity in
which the benefit is paid, pursuant to the interest and mortality factors set
forth above in this Section I. In the case of a benefit that is not paid in an
annuity, the offset of the benefit attributable to Section 1(a)(iii) shall be
determined by offsetting each payment under the actuarially adjusted optional
form of payment (calculated with respect to the single life annuity) by the
portion of the pertinent amount described in Section 1(a)(iii), valued as of the
date set forth in the paragraph above, that corresponds to the portion of the
total Pension Make-Whole benefit being distributed pursuant to such payment. The
offset from Section 1(a)(iv) with respect to a benefit paid pursuant to an
optional form of payment shall be calculated by converting the single life
annuity under Section 1(a)(iv) to the same optional form of payment in which the
benefit is paid, determined pursuant to the actuarial factors for early
commencement under the SERP and the factors for determining an actuarial
equivalent optional form of payment under V, VI or VII of this Appendix A,
whichever is applicable.
For purposes of this Section I, the value of particular, vested, defined
contribution allocations as of the first day of a month, shall be determined on
the basis of the last valuation applicable to such allocations under the terms
of the pertinent plan on or before such first day of the month.
II. For purposes of Section 1(b), the reduction pursuant to Section 1(a)(ii)
with respect to a monthly amount of $10,281.00 shall be applied only in regard
to the monthly life annuity payments described in Section 1(a)(i) that are
scheduled to be made on or after October 1, 2013.

 



--------------------------------------------------------------------------------



 



APPENDIX A TO EXHIBIT D (continued)
III. For purposes of Section 2(a), the monthly single life annuity expressed
with respect to the vested, nonelective allocations, other than matching
allocations, under the Account Value Plan or with respect to the vested,
nonelective defined contribution allocations, including vested matching
allocations, under the Supplemental Plan shall be calculated pursuant to I
above, except that calculations shall be made on the basis of the pertinent
values of assets in the Account Value Plan and the Supplemental Plan, as of the
first day of the month that contains the date of death, and on the basis of the
interest and mortality factors identified in I, as of such first day of the
month that contains the date of death. If the benefit under Section 2(a) is paid
in a lump sum or in 120 equal monthly installments, the offset under
Section 1(a)(iv) shall be applied as described in I above.
IV. Payments that are delayed pursuant to Section 3(a)(i) shall be adjusted by
utilizing the annual interest rate prescribed in Internal Revenue Code Section
417(e) that is in effect for the month of October of the calendar year
immediately preceding the calendar year that includes the date of Separation
from Service.
V. Factors for determining an actuarial equivalent benefit paid as a joint and
50% survivor annuity with the spouse or in 120 equal monthly installments:

     
Interest Rate:
  the immediate interest rate that would be applied by the PBGC, as of the first
day of the month that contains the Executive’s date of Separation from Service
or the date of the Executive’s death, as the case may be, in order to determine
a lump sum benefit pursuant to the termination of a pension plan with
insufficient assets to provide guaranteed benefits
 
   
Mortality Table:
  PPA 2008 Optional Combined Mortality Tables (male and female rates)

VI. Factors for determining an actuarial equivalent benefit paid as a joint and
100% survivor annuity with the spouse:

     
Joint and 100% Survivor Annuity
  Factors are as set forth in the attached table, which shows no reduction if
the spouse is older than the Executive or if the spouse is no more than two
years younger than the Executive (in either case, the factor is 1.000). For each
year that the spouse is younger than the Executive by more than two years, the
Pension Make-Whole benefit, as adjusted as applicable under Section 1(b), will
be reduced by 0.7%.
 
   
 
  Example 1: If the Executive’s age on the benefit commencement date is 62 and
his spouse’s age on the benefit commencement date is 58, the factor to convert
the single life annuity to a 100% joint and survivor annuity is .986.
 
   
 
  Example 2: If the Executive’s age on the benefit commencement date is 57 and
his spouse’s age on the benefit commencement date is 43, the factor to convert
the single life annuity to a 100% joint and survivor annuity is .916.

 



--------------------------------------------------------------------------------



 



APPENDIX A TO EXHIBIT D (continued)
VII. Factor for determining an actuarial equivalent benefit paid in a lump sum:
The lump sum payment is determined by multiplying the annual benefit, expressed
as a single life annuity, by 9.45, except that, if the lump sum is paid prior to
October 1, 2013, the lump sum payment is determined by multiplying the annual
benefit, expressed as a single life annuity, payable on or after October 1,
2013, by 9.45, and, adding thereto, $10,281.00 for each month between the date
of distribution and October 1, 2013.

 



--------------------------------------------------------------------------------



 



THE STANLEY WORKS — EXECUTIVE PENSION MAKE-WHOLE Joint & 100% Survivor Factors
Appendix A (continued)

                                                                               
                  Spouse’s Age   Participant’s Age (nearest birthday)          
                  (nearest                                                
birthday)   54   55   56   57   58   59   60   61   62   63   64   65
65
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
64
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
63
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       1.000  
62
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       1.000       0.993  
61
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       1.000       0.993       0.986  
60
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       1.000       0.993       0.986       0.979  
59
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       1.000       0.993       0.986       0.979       0.972  
58
    1.000       1.000       1.000       1.000       1.000       1.000      
1.000       0.993       0.986       0.979       0.972       0.965  
57
    1.000       1.000       1.000       1.000       1.000       1.000      
0.993       0.986       0.979       0.972       0.965       0.958  
56
    1.000       1.000       1.000       1.000       1.000       0.993      
0.986       0.979       0.972       0.965       0.958       0.951  
55
    1.000       1.000       1.000       1.000       0.993       0.986      
0.979       0.972       0.965       0.958       0.951       0.944  
54
    1.000       1.000       1.000       0.993       0.986       0.979      
0.972       0.965       0.958       0.951       0.944       0.937  
53
    1.000       1.000       0.993       0.986       0.979       0.972      
0.965       0.958       0.951       0.944       0.937       0.930  
52
    1.000       0.993       0.986       0.979       0.972       0.965      
0.958       0.951       0.944       0.937       0.930       0.923  
51
    0.993       0.986       0.979       0.972       0.965       0.958      
0.951       0.944       0.937       0.930       0.923       0.916  
50
    0.986       0.979       0.972       0.965       0.958       0.951      
0.944       0.937       0.930       0.923       0.916       0.909  
49
    0.979       0.972       0.965       0.958       0.951       0.944      
0.937       0.930       0.923       0.916       0.909       0.902  
48
    0.972       0.965       0.958       0.951       0.944       0.937      
0.930       0.923       0.916       0.909       0.902       0.895  
47
    0.965       0.958       0.951       0.944       0.937       0.930      
0.923       0.916       0.909       0.902       0.895       0.888  
46
    0.958       0.951       0.944       0.937       0.930       0.923      
0.916       0.909       0.902       0.895       0.888       0.881  
45
    0.951       0.944       0.937       0.930       0.923       0.916      
0.909       0.902       0.895       0.888       0.881       0.874  
44
    0.944       0.937       0.930       0.923       0.916       0.909      
0.902       0.895       0.888       0.881       0.874       0.867  
43
    0.937       0.930       0.923       0.916       0.909       0.902      
0.895       0.888       0.881       0.874       0.867       0.860  
42
    0.930       0.923       0.916       0.909       0.902       0.895      
0.888       0.881       0.874       0.867       0.860       0.853  
41
    0.923       0.916       0.909       0.902       0.895       0.888      
0.881       0.874       0.867       0.860       0.853       0.846  
40
    0.916       0.909       0.902       0.895       0.888       0.881      
0.874       0.867       0.860       0.853       0.846       0.839  

No reduction if spouse is not more than two years younger than participant.
Reduction is .7% for each year the spouse is more than two years younger than
the participant.

 



--------------------------------------------------------------------------------



 



APPENDIX B TO EXHIBIT D
Examples to Illustrate Offsets Described in Section 1(b), Assuming Benefit
Commences at Age 60

                      Monthly Benefit   Monthly Benefit Life Annuity   at Age 60
  at and after Age 62
Pension Make-Whole target [Section 1(a)(i)]
  $ 58,725     $ 58,725  
Adjustment for Early Commencement
  x .92     x .92  
Adjusted target
  =$ 54,027     = $ 54,027  
Less $10,281 [Section 1(a)(ii)]
  -$ N/A     -$ 10,281  
Adjustment for Form of Benefit
    N/A       N/A  
Less Actuarial Equivalent of Account Balances (Account Value Plan and
Supplemental Plan) [Section 1(a)(iii)]
  -$ 11,184     - $ 11,184  
Less Benefit Payable from SERP [Section 1(a)(iv)]
  -$ 39,412     -$ 39,412  
Net Benefit Payable from Pension Make-Whole
  = $ 3,431     = $ 0  

                      Monthly Benefit   Monthly Benefit Joint and 100% Survivor
Annuity   at Age 60   at and after Age 62
Pension Make-Whole target [Section 1(a)(i)]
  $ 58,725     $ 58,725  
Adjusted target
  = $ 54,027     = $ 54,027  
Less $10,281 [Section 1(a)(ii)]
  -$ N/A     -$ 10,281  
Adjustment for Form of Benefit
  x .972     x .972  
Adjusted benefit
  = $ 52,514     = $ 42,521  
Less Actuarial Equivalent of Account Balances (Account Value Plan and
Supplemental Plan) [Section 1(a)(iii)]
  -$ 9,266     -$ 9,266  
Less Benefit Payable from SERP [Section 1(a)(iv)]
  -$ 39,913     -$ 39,913  
Net Benefit Payable from Pension Make-Whole
  = $ 3,335     = $ 0  

 



--------------------------------------------------------------------------------



 



EXHIBIT E
TO EMPLOYMENT AGREEMENT
MUTUAL RELEASE
          (a) John F. Lundgren (“Releasor”) for and in consideration of benefits
provided pursuant to an Amended and Restated Employment Agreement with The
Stanley Works entered into effective as of December 10, 2008 (the “Employment
Agreement”), does for himself and his heirs, executors, administrators,
successors and assigns, hereby now and forever, voluntarily, knowingly and
willingly release and discharge The Stanley Works and its parents, subsidiaries
and affiliates (collectively, the “Company Group”), together with their
respective present and former partners, officers, directors, employees and
agents, and each of their predecessors, heirs, executors, administrators,
successors and assigns (but as to any partner, officer, director, employee or
agent, only in connection with, or in relationship to, his to its capacity as a
partner, officer, director, employee or agent of the Company and its
subsidiaries or affiliates and not in connection with, or in relationship to,
his or its personal capacity unrelated to the Company or its subsidiaries or
affiliates) (collectively, the “Company Releasees”) from any and all charges,
complaints, claims, promises, agreements, controversies, causes of action and
demands of any nature whatsoever, known or unknown, suspected or unsuspected,
which against the Company Releasees, jointly or severally, Releasor or
Releasor’s heirs, executors, administrators, successors or assigns ever had or
now have by reason of any matter, cause or thing whatsoever arising from the
beginning of time to the time Releasor executes this release arising out of or
relating in any way to Releasor’s employment or director relationship with the
Company, or the termination thereof, including but not limited to, any rights or
claims arising under any statute or regulation, including the Age Discrimination
in Employment Act of 1967, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans with Disabilities Act of 1990, or the Family
and Medical Leave Act of 1993, each as amended, or any other federal, state or
local law, regulation, ordinance or common law, or under any policy, agreement,
understanding or promise, written or oral, formal or informal, between any
Company Releasee and Releasor. Releasor shall not seek or be entitled to any
recovery, in any action or proceeding that may be commenced on Releasor’s behalf
in any way arising out of or relating to the matters released under this
Release. Notwithstanding the foregoing, nothing herein shall release any Company
Releasee from any claim or damages based on (i) the Executive’s rights under the
Employment Agreement, (ii) any right or claim that arises after the date the
Executive executes this release, (iii) the Executive’s eligibility for
indemnification in accordance with applicable laws or the certificate of
incorporation or by-laws of the Company (or any affiliate or subsidiary) or any
applicable insurance policy, with respect to any liability the Executive incurs
or incurred as a director, officer or employee of the Company or any affiliate
or subsidiary (including as a trustee, director or officer of any employee
benefit plan) or (iv) any right the Executive may have to obtain contribution as
permitted by law in the event of entry of judgment against the Executive as a
result of any act or failure to act for which the Executive and the Company or
any affiliate or subsidiary are held jointly liable.
          (b) Releasor has been advised to consult with an attorney of
Releasor’s choice prior to signing this release, has done so and enters into
this release freely and voluntarily.

 



--------------------------------------------------------------------------------



 



          (c) Releasor has had in excess of twenty-one (21) calendar days to
consider the terms of this release. Once Releasor has signed this release,
Releasor has seven (7) additional days to revoke Releasor’s consent and may do
so by writing to the Company as provided in Section 12(b) of the Employment
Agreement. Releasor’s release shall not be effective, and no payments or
benefits shall be due under Section 5(c) of the Employment Agreement, until the
eighth day after Releasor shall have executed this release (the “Revocation
Date”) and returned it to the Company, assuming that Releasor has not revoked
Releasor’s consent to this release prior to the Revocation Date.
          (d) The Company, for and in consideration of the Executive’s covenants
under the Employment Agreement, on behalf of itself and the other members of the
Company Group and any other Company Releasee, their respective successors and
assigns, and any and all other persons claiming through any member of the
Company Group or such other Company Releasee, and each of them, does hereby now
and forever, voluntarily, knowingly and willingly release and discharge, the
Releasor and dependents, administrators, agents, executors, successors, assigns,
and heirs, from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever, known or
unknown, suspected or unsuspected, which against the Releasor, jointly or
severally, the Company and each other member of the Company Group or any other
Company Releasee, their respective successors and assigns, and any and all other
persons claiming through any member of the Company Group or such other Company
Releasee ever had or now have by reason of any matter, cause or thing whatsoever
arising from the beginning of time to the time the Company executes this release
arising out of or relating to the Executive’s employment or director
relationship with the Company or the termination thereof, including, but not
limited to, any claim, demand, obligation, liability or cause of action arising
under any federal, state or local employment law or ordinance, tort, contract or
breach of public policy theory or alleged violation of any other legal
obligation. Notwithstanding the foregoing, nothing herein shall release the
Releasor and his dependents, administrators, agents, executors, successors,
assigns, and heirs, (i) in respect of the Company’s rights under the Employment
Agreement, or (ii) from any claims or damages based on any right or claim that
arises after the date the Company executes this release.
          (e) The Company’s release shall become effective on the Revocation
Date, assuming that Releasor shall have executed this release and returned it to
the Company and has not revoked Releasor’s consent to this release prior to the
Revocation Date.
          (f) In the event that any one or more of the provisions of this
release shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of this release shall not in any
way be affected or impaired thereby.

 



--------------------------------------------------------------------------------



 



          This release shall be governed by the law of the State of Connecticut
without reference to its choice of law rules.

          THE STANLEY WORKS
      By:           Name:           Title:          

Signed as of this       day of                     .
EXECUTIVE

                      John F. Lundgren             

Signed as of this       day of                     .

 